                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:17CR3016
       vs.
                                                      DETENTION ORDER
EUVIE ANN NORDLAND,

                    Defendant.

      Defendant was afforded an opportunity for a hearing, but agreed to be
detained without a hearing. Defendant has therefore failed to meet the burden of
showing, by clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and
Fed. R. Crim. P. Rule 32.1(a)(6) that Defendant will appear at court proceedings
and will not pose a danger to the safety of any person or the community if released.
The Court’s findings are based on the allegations within the Petition.

IT IS ORDERED:

      1)     The above-named defendant shall be detained until further order.

      2)     Defendant is committed to the custody of the Attorney General for
             confinement in a corrections facility; Defendant shall be afforded
             reasonable opportunity for private consultation with counsel; and on
             order of a court of the United States, or on request of an attorney for
             the government, the person in charge of the facility shall deliver
             Defendant to a United States Marshal for appearance in connection
             with a court proceeding.
      December 13, 2018.                     BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
